Citation Nr: 9921193	
Decision Date: 07/29/99    Archive Date: 08/03/99

DOCKET NO.  95-02 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for a lower back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1953 to August 
1956, from September 1961 to August 1962, and from March 1991 to 
July 1991.

This case comes before the Board of Veterans' Appeals (Board) 
from an appeal of a rating decision by the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veteran 
Affairs (VA), in which the RO denied service connection for a low 
back injury.


FINDINGS OF FACT

The record does not show competent medical evidence of a nexus 
between a current back disability and a disease or injury 
incurred or aggravated during active service.


CONCLUSION OF LAW

The veteran's claim for service connection for a lower back 
disability is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.303(d) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question that must be resolved regarding any given 
claim is whether the appellant has presented evidence that the 
claim is well grounded; that is, that the claim is plausible.  If 
he or she has not, the appeal fails as to that claim, and the 
Board is under no duty to assist him or her in any further 
development of that claim, since such development would be 
futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  The United States Court of Veterans 
Appeals (now the United States Court of Appeals for Veterans 
Claims, hereinafter the Court) has held that a well grounded 
claim is comprised of three specific elements:  (1) evidence of a 
current disability as provided by a medical diagnosis; (2) 
evidence of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus, or link, between the 
inservice disease or injury and the current disability, as 
provided by competent medical evidence.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996) 
(table).  In the absence of any one of these three elements, the 
claim is not plausible, and the Board must find that the claim 
for service connection is not well grounded and therefore must be 
denied, pursuant to the decision of the Court in Edenfield v. 
Brown, 8 Vet. App. 384 (1995).

The Board first looks to evidence of a current low back 
disability.  An April 1994 VA radiology diagnostic report reveals 
that the veteran's lumbar spine has some degenerative changes 
with desiccation of the disks at the L2-3 and L3-4 levels and, to 
a greater degree, at the L5-S1 level.  The veteran is status post 
right hemilaminotomy at the L5-S1 level, with some perineural 
spurring surrounding the right side of the S1 nerve root from the 
previous surgery.  The report also indicates some mild diffuse 
disk bulging at the L4-5 and L5-S1 disk levels slightly eccentric 
to the right at L4-L5.  This information alone satisfies the 
Board's understanding that the veteran has a current back 
disability for purposes of a well grounded claim.  

The veteran need also provide sufficient evidence of an injury or 
disease incurred or aggravated during active service.  Although 
the veteran's military record shows three separate periods of 
military service, the Board's decision and the veteran's service 
connection claim focuses on his active service in 1991, after 
being recalled for service in support of Operation Desert Shield 
and Desert Storm.  The veteran's service medical records show 
that the veteran complained of frequent low back pain with 
radiating pain in the right leg following a tripping fall while 
walking in April 1991.  The record also noted a previous history 
of low back pain.  The medical examiner's observations revealed 
moderate tenderness in the lumbosacral area, and the diagnostic 
impression was low back pain, muscle strain.  The veteran was 
prescribed bed rest with heat treatment for his back condition.  
X-rays of the lumbosacral spine taken at that time revealed 
moderate generalized osteoporosis, mild disc narrowing at disc 
space L5-S1 without marginal changes, with no other significant 
abnormality.  The Board finds that this evidence satisfies the 
well groundedness requirement of an inservice disease or injury, 
as clearly the veteran injured his back during this inservice 
incident.

The critical issue for the veteran's case is whether the record 
contains adequate nexus evidence, as provided by a competent 
medical authority, between the veteran's current back condition 
and his April 1991 inservice back injury.  After reviewing the 
evidence, the Board finds that the veteran's claim fails on this 
count.  The Board reiterates that the veteran's service medical 
records showed that at the time of his April 1991 back injury, he 
already had a history of low back pain.  During his September 
1993 VA examination, the veteran reported a medical history that 
included a back injury that occurred thirty years earlier while 
lifting a lawn mower.  However, in support of the veteran's claim 
is such evidence as the September 1988 quadrennial Army Reserve 
physical examination report that does not note any recurrent back 
pain, and is obviously more proximate in time to the April 1991 
back injury than is the thirty year old lawn mower incident.  
Furthermore, the Board acknowledges that just prior to the 
veteran's final release from active duty, a June 1991 examination 
report indicates that the physician's summary of the veteran's 
ailments included intermittent low back pain with right leg 
numbness since his falling accident in April.  The Board finds 
that at least at the time of this June 1991 examination, which 
was one month prior to service discharge, the veteran did in fact 
have residual disability from the April 1991 back injury that was 
unrelated to, or at least an aggravation of, earlier back 
problems.  This does not, however, satisfy the veteran's burden 
regarding presenting a well grounded claim.

Following service discharge, the evidence shows that the veteran 
was examined by Bipin C. Shah, M.D. in September 1992 for low 
back pain.  At this time the veteran complained of intermittent 
low back pain for the last thirty years.  There is no evidence 
that the veteran associated this back condition to his active 
service, and more importantly, no opinion from Dr. Shah that this 
back condition was related to his inservice back injury.  
Similarly, Dr. Shah's record of treatment of the veteran in 1993, 
including an October 1993 lumbar laminectomy, does not include 
any medical opinion that the veteran's post service back problems 
were a result of his inservice back injury as opposed to a 
previous condition.  Additionally, magnetic resonance imaging 
examinations, taken in August 1983 by Anthony J. Leone, Jr., M.D. 
and September 1993 by Michael G. Bowers, M.D., do not provide the 
necessary evidence of a causal nexus between the veteran's 
current back condition and his April 1991 back injury.

The veteran essentially relies on his own opinion that his 
current lower back disability was caused by his April 1991 back 
injury .  The record does not show that the veteran is a medical 
professional or has the training and expertise to be qualified to 
provide opinions on clinical findings. Consequently, his 
statements do not constitute competent medical evidence of 
causation.  Such a claim must be based on a diagnosis by a 
qualified physician and supported by a physical examination.  
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  A review of the 
record does not reveal any competent medical evidence from a 
qualified physician to support this claim.  Evidence of causation 
requires competent medical knowledge, which is not present in 
this case.  See Espiritu, supra, at 494. 

As the veteran has presented no evidence, other than his own 
allegations, to establish a nexus between his current back 
condition and any inservice injury or disease, his claim for 
service connection for a lower back disability is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); Caluza, 7 Vet. 
App. at 506.

The Court has held that, when a claimant fails to submit a well 
grounded claim under 38 U.S.C.A. § 5107(a) (West 1991), VA has a 
duty under 38 U.S.C.A. § 5103(a) (West 1991) to advise the 
claimant of the evidence required to complete his or her 
application, in circumstances in which the claimant has 
referenced other known and existing evidence.  Robinette v. 
Brown, 8 Vet. App. 69 (1995); see also Epps v. Brown, 9 Vet. 
App. 341 (1996).  In this case, the Board finds that this 
procedural consideration has been satisfied.  In particular, the 
Board notes that the rating decisions, statements and 
supplemental statements of the case advises the veteran that 
there is no competent evidence that his current back disability 
either occurred in or was caused by active service.  Moreover, 
unlike the situation in Robinette, he has not put VA on notice of 
the existence of any specific, particular piece of evidence that, 
if submitted, could make any of his claims well grounded. 


ORDER

Entitlement to service connection for a lower back disability is 
denied.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals



 

